         Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 1 of 20




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

NEIL GILMOUR, III, TRUSTEE FOR THE                  §
GRANTOR TRUSTS OF VICTORY PARENT                    §
COMPANY, LLC, VICTORY MEDICAL                       §
CENTER CRAIG RANCH, LP, VICTORY                     §
MEDICAL CENTER LANDMARK, LP,                        §
VICTORY MEDICAL CENTER                              §
MID-CITIES, LP, VICTORY MEDICAL                     §
CENTER PLANO, LP, VICTORY MEDICAL                   §
CENTER SOUTHCROSS, LP, VICTORY                      §
SURGICAL HOSPITAL EAST HOUSTON,                     §
LP, AND VICTORY MEDICAL CENTER                      §
BEAUMONT, LP,                                       §
                                                    §                JURY DEMANDED
                             Plaintiffs,            §
                                                    §
VS.                                                 §                CIVIL ACTION NO.
                                                    §                5:17-cv-00510-FB
AETNA HEALTH, INC., AETNA                           §
HEALTH INSURANCE COMPANY,                           §
AND AETNA LIFE INSURANCE                            §
COMPANY,                                            §
                                                    §
                             Defendants.            §

       THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS

           Neil Gilmour, III, solely in his capacity as Trustee for the Grantor Trusts of Victory Parent

Company, LLC; Victory Medical Center Craig Ranch, LP; Victory Medical Center Landmark, LP;

Victory Medical Center Mid-Cities, LP; Victory Medical Center Plano, LP; Victory Medical

Center Southcross, LP; and Victory Medical Center Beaumont, LP; Victory Surgical Hospital East

Houston, LP (collectively, “Victory” or the “Trustee”) files this Response to Defendants’ Motion

for Sanctions (the “Motion”)1 and respectfully shows the Court as follows.




1
    Dkt. No 123, filed Dec. 2, 2019.


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 1
         Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 2 of 20




I.         INTRODUCTION

           Because it knows that it cannot actually prove its fraud case at trial, Aetna has moved this

Court to adopt Aetna’s view of the facts as a matter of law and throw out Victory’s claims through

its sanctioning powers. Aetna makes this absurd request because it apparently believes the Trustee

should have recognized the supposed rampant, but unproven fraud that took place at Victory and

dismissed this lawsuit. In short, Aetna argues that because the Trustee has not acquiesced to

Aetna’s view of the supposed facts and Aetna’s legal theories, he should be sanctioned.

           But the Fifth Circuit and two federal district courts have already rejected Aetna’s legal

theories. And no fact finder has determined whether any fraud occurred at Victory at all, let alone

been presented with Aetna’s theory that Victory specifically defrauded Aetna. Indeed, those are

precisely the counterclaims that are being litigated in this very matter. It is Aetna’s burden to

present evidence (assuming it had any) of a valid theory of the case (which also does not exist) to

fact finders, who will ultimately determine whether the fraud alleged by Aetna did, in fact, occur.

Aetna cannot avoid that burden by simply demanding that the Trustee acquiesce to Aetna’s

arguments or face sanctions. Nor does Aetna get to substitute its theories for actual evidence or

the findings of a jury.

           Aetna knows it cannot actually establish its affirmative fraud claims as a matter of law,

which is why it did not move for summary judgment on its own counterclaims. In fact, as

established by the briefing on Victory’s Motion for Partial Summary Judgment,2 Aetna cannot

even establish a material fact issue with respect to the elements of its fraud claims. Yet Aetna now

implores this Court to use the extreme measure of sanctions to achieve what Aetna cannot as a

matter of law obtain, and that it did not even attempt to obtain through the proper motion process.



2
    Dkt. No. 100, filed Nov. 6, 2019. Victory’s Motion is incorporated herein by reference. See Fed. R. Civ. P. 10(c).


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 2
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 3 of 20




       To put it mildly, Aetna’s motion for sanctions is itself frivolous and sanctionable, and it

seeks to subvert the judicial process in its entirety. The Court should decline Aetna’s invitation to

circumvent the fact-finding process, eliminate Aetna’s burden of proof, and entirely remove the

jury’s role in this lawsuit. Aetna’s motion should be denied in its entirety and the Trustee should

be awarded the legal fees and costs incurred to defend against it.

II.    SANCTIONS STANDARDS

       Subsections (b)(1) and (b)(2) of Federal Rule of Civil Procedure 11 provide two limited

grounds for sanctions, “either because a filing is made for an improper purpose regardless of its

merits or because a filing, even made in good faith, is legally indefensible.” Snow Ingredients,

Inc. v. SnoWizard, Inc., 833 F.3d 512, 528 (5th Cir. 2016); see also Whitehead v. Food Max of

Miss., Inc., 332 F.3d 796 (5th Cir. 2003) (en banc). The purpose of the rule is to “deter baseless

filings in district court,” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990), and “to spare

innocent parties and overburdened courts from the filing of frivolous lawsuits,” Kurkowski v.

Volcker, 819 F.2d 201, 204 (8th Cir. 1987).

       Conduct under Rule 11 is judged with an objective standard of reasonableness. Whitehead,

332 F.3d at 802, and is reviewed according to the ‘snapshot’ rule, focusing upon the instant the

attorney affixes his signature to the document.” Smith v. Our Lady of the Lake Hosp., Inc., 960

F.2d 439, 444 (5th Cir. 1992). A sanction under Rule 11 is “an extraordinary remedy, one to be

exercised with extreme caution.” Laughlin v. Perot, No. 3:95-cv-2577-R, 1997 WL 135676, at *8

(N.D. Tex. Mar. 12, 1997). “[A] trial court should not impose Rule 11 sanctions for advocacy of

a plausible legal theory, particularly where… the law is arguably unclear.” Snow Ingredients, 833

F.3d at 528. This is so because “misapplication of Rule 11 can chill counsel’s enthusiasm and

stifle the creativity of litigants in pursing novel factual or legal theories, contrary to the intent of




THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 3
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 4 of 20




its framers.” Id. at 529. If sanctions are warranted under Rule 11, a court “must impose the least

severe sanction.” Mercury Air Group, Inc. v. Mansour, 237 F.3d 542, 548 (5th Cir. 2001).

       Motions for sanctions themselves are subject to Rule 11’s requirements and “should not be

employed . . . to test the legal sufficiency or efficacy of allegations in the pleadings; other motions

are available for those purposes. Nor should Rule 11 motions be permitted to emphasize the merits

of a party’s position, to exact an unjust settlement, [or] to intimidate an adversary into withdrawing

contentions that are fairly debatable. . . . ” Fed. R. Civ. P. 11 (Advisory Committee Note to 1993

Amendments); accord Akhikari v. Daoud & Partners, No. 4:09–CV–1237, 2017 WL 5904782, at

*3 (S.D. Tex. Nov. 30, 2017).

       A district court also has the inherent authority “to manage [its] own affairs so as to achieve

the orderly and expeditious disposition of cases,” which includes “the ability to fashion an

appropriate sanction for conduct which abuses the judicial process.” Goodyear Tire & Rubber Co.

v. Haeger, 137 S.Ct. 1178, 1186 (2017). “In order to impose sanctions . . . under its inherent

power, a court must make a specific finding [of] bad faith.” Chaves v. M/V Medina Star, 47 F.3d

153, 156 (5th Cir. 1995); see also Matta v. May, 188 F.3d 410, 416 (5th Cir. 1997) (noting that

courts have inherent power to impose sanctions “when a party has acted in bad faith, vexatiously,

wantonly, and for oppressive reasons” but “must make a specific finding that the sanctioned party

acted in bad faith in order to impose such sanctions”). Further, this inherent power “ought to be

exercised with great caution,” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991), and any

sanctions ordered should be “the least severe sanctions adequate to accomplish the purpose for

which the sanction was imposed.” Topalian v. Ehrman, 3 F.3d 931,938 (5th Cir. 1993).

       As explained in detail below, Aetna cannot meet either standard in this case. There is no

evidence of bad faith on the part of Victory or the Trustee, and Aetna does not (because it cannot)




THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 4
       Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 5 of 20




even contend that the Trustee was not objectively reasonable to assert the claims he did when the

pleadings were signed. Further, the Trustees’ claims do not represent a novel factual or legal

theory—pursuing underpayment of healthcare claims is a valid and established cause of action.

The only party in this case asserting legally and factually indefensible theories is Aetna, whose

manufactured and meritless fraud schemes have already been rejected by the Fifth Circuit.

III.     ARGUMENTS AND AUTHORITIES

         For at least the third time in this litigation, Aetna again argues it should not have to pay

Victory because a different hospital system, Forest Park Medical Center, was the subject of a

criminal trial earlier in 2019. Aetna’s hyperbolic motions and rhetoric are based on two sentences

uttered by an admitted liar in that trial, in which neither Aetna nor Victory were a party. Andrew

Hillman’s testimony in the Forest Park case does not even connect what Aetna believes to be

fraudulent conduct to Victory. It simply describes his work and relationships with several

surgeons. And it confirms that Victory made every effort to assure that its agreements did comply

with the law. Aetna seeks to have this Court find criminal conduct by association without

consideration of the evidence, and without Victory or the Trustee being able to cross-examine the

“witness” they want to rely on.

         Further, Texas Occupations Code Section 102.001, the supposed statutory basis for the

“criminal enterprise” Aetna alleges, is a Texas provision describing a misdemeanor offense, the

Trustee has found no reported case enforcing the statute, and Victory has certainly not been found

to have violated it.3 Aetna’s repeated attempts to avoid adjudication of its own failures to pay by




3
  At its core, Aetna’s fraud claim is an improper attempt to turn a possible misdemeanor charge or False Claims Act
case that the government might bring (but has not yet brought) against Victory into a private civil action. But the
standards of proof for those strict liability claims are markedly different from the standard Aetna must meet to establish
common law fraud in the instant case.



THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 5
       Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 6 of 20




hurling accusations of crime and conspiracy are improper, irrelevant, and unfounded. They are

also insufficient to sustain the imposition of any sanctions against the Trustee for five independent

reasons.

        A.       The Fifth Circuit has previously rejected Aetna’s exact theories of fraud
                 and negligent misrepresentation.

        First, and most significantly, the Fifth Circuit has already heard Aetna’s arguments about

the fraudulent kick-back scheme and held the theory as incapable of establishing fraud. In fact,

Aetna itself put forward the very same theories of fraud and negligent misrepresentation in North

Cypress v. Aetna, 898 F.3d 461 (5th Cir. 2018), where it was represented by the very same counsel

as in the instant suit.4 To be clear, in the North Cypress litigation, the Southern District of Texas

and the Fifth Circuit Court of Appeals considered the exact same theories of fraud and negligent

misrepresentation presented by Aetna here, and held that the alleged criminal enterprise

(comprised of supposed physician kickbacks) was irrelevant to whether the surgical hospital in

that case misrepresented its billed charges. Based on the Fifth Circuit’s opinion alone, Aetna’s

Sanction Motion here is filed in bad faith.

        More specifically, the Fifth Circuit found in North Cypress that, based on the investigations

undertaken by Aetna’s Special Investigations Unit—on similar grounds to the Aetna investigations

in the instant case—Aetna could not have justifiably relied on the provider’s billed charges when

paying the claims. North Cypress, 898 F.3d at 475. The existence of a supposed kickback scheme

in North Cypress had no impact on that legal issue, just as it has no impact on the legal issue of

justifiable reliance here.




4
  The North Cypress v. Aetna opinion is attached to this response as Exhibit A because almost the entire opinion
speaks to why the scheme alleged by Aetna in the instant case fails as a matter of law and because Aetna’s counsel
has neglected to bring it to the Court’s attention.


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 6
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 7 of 20




       It is harassing and disingenuous for Aetna to file a frivolous motion for sanctions with the

knowledge that its fraud theory has already been specifically rejected by the relevant court of

appeals and that Aetna cannot—as a matter of law—establish justifiable reliance. Nonetheless,

Aetna persists in its consistent and abusive tactics, trying to avoid paying benefits by accusing

healthcare providers of operating a “massive criminal enterprise,” hoping that this Court might

ignore the law and facts and buy into its constant refrains of distraction.

       Counsel for Aetna has also unsuccessfully employed this very sanctions motion strategy

before while representing a different insurer. See Connecticut Gen. Life Ins. Co. v. Humble

Surgical Hosp., LLC, 878 F.3d 478, 487-88 (5th Cir. 2017). The Southern District of Texas

rejected that effort, and confirmed (again) that the very same alleged fraud scheme—arguing that

supposed physician kickbacks constituted billing fraud to Cigna through “inflated charges”—was

insufficient to sustain Aetna’s fraud claim. Id.

       Thus, despite being fully aware that its fraud theory is fallacious, that defending against

that fraud theory is not sanctionable, and that, even after full evidentiary consideration, it is

unlikely to be sustained—Aetna suggests to this Court that the conduct it alleges is so clearly

fraudulent that the Court should strike the Trustee’s claims in their entirety. It is absurd to suggest

that maintaining a legal position that has been previously vindicated by multiple federal district

courts and the Fifth Circuit is improper, let alone sanctionable. Instead, the Court should award

the Trustee the costs of defending this motion pursuant to Rule 11’s authority. See Gaiardo v.

Ethyl Corp., 835 F.2d 479, 485 (3d Cir. 1987) (“The use of Rule 11 as an additional tactic of

intimidation and harassment has become part of the so-called ‘hardball’ litigation techniques

espoused by some firms and their clients. Those practitioners are cautioned that they invite




THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 7
       Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 8 of 20




retribution from courts which are far from enchanted with such abusive conduct. A court may

impose sanctions on its own initiative when the rule is invoked for an improper purpose.”).

        B.       The summary judgment record precludes Defendants’ request for sanctions.

        Second, and as the Court knows, the Trustee filed his own motion for summary judgment

on Aetna’s fraud claims because, among other things, (1) Aetna cannot establish any

misrepresentation made by Victory to it; (2) Aetna cannot establish actual or justifiable reliance

on any such misrepresentation; and (3) Aetna cannot demonstrate any recoverable damages.5 In

Response to the Trustee’s Motion, Defendants make the same fallacious arguments they put

forward here; namely, that the unproven “vast criminal conspiracy” alleged by Aetna excuses its

own failure to pay the claims submitted.

        Aetna is wrong as a matter of fact and law, as explained by the Trustee in his Reply Brief6

and by the Fifth Circuit last year. North Cypress, 898 F.3d at 475. More significantly for the

instant question, this Court’s decisions on the pending summary judgment motions are likely to

moot Aetna’s Motion for Sanctions, because the “evidence” referenced by Aetna is identical and

Aetna’s theories are the same. This is true regardless of the outcome of the summary judgment

motions themselves. If the Court determines that the Trustee is entitled to summary judgment on

Aetna’s fraud claim as a matter of law, then there is no fraud—for purposes of Aetna’s requested

offset or for purposes of sanctions. If, instead, the Court determines that Aetna has presented

sufficient evidence to raise issues of material fact on at least one element of Aetna’s fraud claims,




5
  Out of an abundance of caution, so that the entire summary judgment record is before the Court, the Trustee has
filed the Appendix in Support of Victory’s Motion for Partial Summary Judgment [Dkt. No. 92-3 through 92-6, filed
Oct. 29, 2019] [APP.] as Exhibit B to this Response, and the Appendix in Support of Victory’s Response to Aetna’s
Motion for Summary Judgment [Dkt. No. 112-2 through 112-8] [Response APP.] as Exhibit C to this Response.
6
  Dkt. No. 140, filed Dec. 16, 2019, incorporated herein by reference. See Fed. R. Civ. P. 10(c).


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 8
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 9 of 20




then the claim must be put before the jury for resolution of those fact issues. The existence of fact

issues requiring jury determination would also preclude the basis of Aetna’s Motion.

        In fact, Aetna’s filing of a sanctions motion that is merely duplicative of other briefing is

itself improper under Rule 11. See Akhikari, 2017 WL 5904782 at *9 (S.D. Tex. Nov. 30, 2017)

(“Defendants’ sanction motion was entirely meritless. Defendants reiterated the same alleged

factual deficiencies in Plaintiffs’ case that were central to Defendants’ summary judgment motion,

which was then pending. Simply waiting for the resolution of their summary judgment motion

would have mooted much of their Rule 11 motion. Because Defendants did not wait, the length

and complexity of their motion placed an onerous burden on Plaintiffs at a time when the intensity

of the litigation was at its peak.”); see also Rich v. Taser Intern., Inc., No. 2:09–cv–02450–ECR–

RJJ, 2012 WL 3155137, at *3 (D. Nev. Aug. 2, 2012) (denying defendant’s sanction motion as

“completely without merit,” awarding fees to plaintiff, and noting that the motion for sanctions “is

composed almost entirely of arguments . . . that have already been made in TASER’s Motion for

Summary Judgment and Motion in Limine. . . . A Rule 11 Motion is not a proper vehicle for

arguing the merits of a case or refuting the testimony of an expert witness—other motions are

available for those purposes.”).

       Aetna also remarkably claims that Victory’s summary judgment motion itself is

sanctionable, apparently because Aetna believes its fraud theory is simply unassailable (despite

losing on this theory more than once). Of course, Aetna did not file its own motion for summary

judgment on its affirmative fraud claim, presumably because even Aetna knows that it cannot

affirmatively establish every element of that claim as a matter of law on this evidentiary record.




THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 9
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 10 of 20




Yet, Aetna claims here that the Trustee must abandon his own claims in the face of the same

evidentiary record that is insufficient to establish Aetna’s right to legal relief.7

         C.       Aetna has no competent or credible evidence to support its fraud claim.

         Third, Aetna has no actual evidence to support its fraud claim, let alone establish it so

convincingly that an opposing party should be sanctioned for presenting an opposing view. Calling

Victory a criminal enterprise does not make it so, no matter how many times Aetna makes the

accusation.8 As this Court has already seen on several occasions, Aetna attempts to equate a

supposed state anti-kickback violation with fraud on a private insurance company, despite knowing

there is no private cause of action under that statute, and that the only party permitted to enforce it

is the State. Further, Aetna ignores the significant surgical services that were actually provided to

thousands of Aetna’s members, in an attempt to divert the Court’s attention from Aetna’s

obligations to pay for them. Aetna also wholly ignores extensive and nearly undisputed evidence

that each claim submitted by Victory was based on services actually provided to an Aetna insured,

Victory’s claim forms reflected the services performed and associated charges, and Aetna even

undertook an investigation related to an allegation of overcharging by Victory9—after which Aetna

continued paying Victory and even thereafter entered into network contracts with Victory

hospitals.10


7
  Affirmative fraud claims generally cannot be adjudicated as a matter of law because the elements of fraud—which
all must be affirmatively proven by the party asserting the claim—include multiple fact issues that are reserved for
the jury. A party defending against a fraud claim may obtain summary judgment in its favor if it can conclusively
negate any element of the fraud claim as a matter of law. The difference in the availability of summary judgment
relief is the result of the different burdens imposed on the relative parties, of course. A party putting forward an
affirmative claim, of fraud or anything else, has the burden to establish every element of that claim through competent
and admissible evidence. A party defending against a claim need only negate a single element to be entitled to relief.
8
  Victory disputes that its business practices ran afoul of the law at all and as Victory has explained in other briefing,
the alleged fraudulent conduct has no relevance in this lawsuit.
9
  Aetna’s Response to Victory’s Motion for Partial Summary Judgment [Dkt. No. 113, filed Nov. 22, 2019] (“Aetna’s
Summary Judgment Response”), pp. 20-21.
10
   Victory’s Motion for Summary Judgment, 10; Exs. B-21 through B-25, Hospital Services Agreements [APP. 0264-
0491]; Ex. B-20, Kiefer Deposition at 91:14-92:5 [APP. 0258.3-0258.4].


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 10
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 11 of 20




        Despite all of these facts that indicate Victory did not defraud Aetna, Aetna blithely accuses

the Trustee himself of fraud, based solely on his failure to see the case Aetna’s way. But Aetna is

not the sole arbiter of the facts or the ultimate issues in this case; the jury is. No jury or other fact

finder has ever determined that Victory committed any kind of fraud, let alone fraud against Aetna.

The Trustee has every right to demand that Aetna actually prove its case and every right to put

forward his own arguments about why Aetna cannot do so, particularly when the Fifth Circuit has

already explained why Aetna’s claims must fail. Victory will not revisit the evidentiary record in

full here, but it is worth noting at least some of the settled law and evidence that supports the

Trustee’s assessment that there was no actual fraud against Aetna and that Aetna cannot prove

otherwise.

                 1.      Aetna paid claims based on its own methodologies and analysis.

        Aetna does not establish that amounts charged to it were influenced by the supposed

violations of kickback statutes. It does not establish that those amounts were improper, or that

they were excessive. During its investigation, Aetna’s determination of the reasonable charge for

some of Victory’s larger charges was actually less than what Victory billed.11              Likewise, Aetna

fails to apprise this Court that only a handful of the health plans at issue in this lawsuit even take

a provider’s billed amount into consideration when determining what the reasonable and

customary charge is. More commonly, Aetna unilaterally determines what amount is a “reasonable

and customary charge” by referencing other charges in the area, contracted rates, Medicare rates,

or some multiples of same. This reality obviates any possibility of reliance on a billed charge that

was supposedly inflated by other business practices of a provider, and thus precludes a claim of




11
  Ex. B-31, July 11, 2014 email from B. O’Brien; [APP. 0530]; Ex. B-20 Kiefer Dep. at 82:19-83:22 [APP. 0258.1-
258.2].


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 11
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 12 of 20




fraud. See North Cypress, 898 F.3d at 476-77. And finally, there is evidence that Aetna actually

underpaid the claims at issue.12

                 2.       Aetna has not—and cannot—establish that Victory violated the Texas
                          Patient Solicitation Act.

        Assuming arguendo that the Texas Patient Solicitation Act could form the basis for a

colorable fraud claim by a private insurer (it does not), Aetna ignores the inconvenient fact that

the conduct alleged by Aetna is permissible under that statute. As stated in Texas Occupations

Code Section 102.004, the provisions prohibiting remuneration for referrals do not apply to

advertising. As the evidence cited by Aetna itself establishes, the only payments at issue from

Victory are payments related to co-marketing (advertising) agreements between the hospitals and

marketing companies on behalf of certain surgeons.13

        Aetna identifies no payments that are actually covered by the prohibitions of the statute.

Likewise, Aetna complains about payments made to companies that handled marketing—not

because those payments were improper, but because the principal of one such company agreed to

plead guilty in a separate lawsuit for his conduct with relation to a different hospital system.

Andrew Hillman’s conduct has not been connected by Aetna in any demonstrable way to conduct

by Victory, and it certainly has not been connected to the Trustee. Furthermore, as discussed

below, the Trustee has shown at great length that Hillman’s testimony is not admissible under the

Federal Rules of Evidence.14




12
   Victory’s Response to Aetna’s Motion for Summary Judgment [Dkt. No. 110, filed Nov. 22, 2019] (incorporated
herein by reference, see Fed. R. Civ. P. 10(c)), pp. 12-14; Ex. C-J, Rodney Sowards Deposition, 75:13-76:2; 76:-77:5
[Response APP. 0360-61]; and Ex. C-O, Sowards Report.
13
   Aetna’s Response to Victory’s Motion for Summary Judgment [Dkt. No. 113, filed Nov. 22, 2019] pp. 10-12.
14
   Trustee’s Response to Defendants’ Opposed Motion to Admit Testimony of Non-Party Andrew Hillman and/or for
an Adverse Inference [Dkt. No. 102, filed Nov. 14, 2019], which is incorporated herein by reference. See Fed. R. Civ.
P. 10(c).


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 12
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 13 of 20




                 3.       Victory specifically sought and received advice from counsel to comply
                          with the law.

        Aetna, of course, also wholly ignores the substantial evidence and testimony that

demonstrates that Victory and its principals consulted its healthcare attorneys at virtually every

turn to ensure compliance with the relevant laws.15 Aetna instead baldly asserts that the employees

of Victory must have been willing co-conspirators in a massive criminal attempt to defraud the

entire insurance industry, including attributing certain employees’ inability to remember events

and discussions from six to ten years earlier to evidence of their malfeasance.                              These

characterizations are not evidence at all; they are positions taken by counsel.                        Regardless,

determinations as to the impact and import of evidence must be made by a factfinder at trial,16 and

are an improper basis upon which to award sanctions. When presented with the evidence, the jury

will have the opportunity to hear and see that Victory made consistent and routine attempts to

ensure their operations and agreements were in compliance with the law.17

                 4.       Hillman’s testimony is inherently suspect and inadmissible in this case.

        The entirety of Aetna’s fraud argument is premised upon a couple of sentences of testimony

at the Forest Park Medical Center trial, at which Andrew Hillman, testifying for the government

in support of a plea deal, claimed to have undertaken similar improper conduct when working with

Victory. The testimony itself is bizarre, and offered in response to questioning by the Assistant

U.S. Attorney about Victory—which had no relevance whatsoever to the Forest Park trial. The

Trustee has tried to obtain communications between Aetna and the government in order to




15
   Ex. B-5, Deposition excerpts of Tanya Snodgrass, 61:19-25; 112:24-113:10; 115:21-116:11; 152:3-152:25; 173:16-
174:4; 179:3-8; 243:8-18; and 274:21-275:12 [APP. .
16
   See La Day v. Catalyst Tech., Inc., 302 F.3d 474, 480 (5th Cir. 2002) (noting that factfinders consider the weight
of the evidence).
17
   Snodgrass Deposition at 61:19-25; 115:21-116:11; 152:3-152:25; 173:16-174:4; 179:3-8; 243:8-18; and 274:21-
275:12 [APP. 0085-96].


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 13
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 14 of 20




understand the extent—if any—of Aetna’s requests of, and coordination with, the government with

regard to attempts to get Hillman to implicate Victory. Aetna has refused to produce the

communications.18 Moreover, even its Motion for Sanctions notes in a subheading that “Aetna

obtained relevant testimony from the Forest Park trial”—also a bizarre assertion suggesting Aetna

has actively been trying to bootstrap its claims and defenses (and further intimidate Victory) by

working with federal prosecutors. Aetna has now undeniably made its own conduct an issue by

attempting to transform Hillman’s limited and untested testimony in a completely different case

into “unassailable proof” that Victory and the Trustee embody multiple criminal conspiracies and

thus should be denied access to the Court entirely.19

        D.       The Bankruptcy Court approved the trust structure and the Trustee is
                 properly pursuing undischarged claims.

        Fourth, after first ignoring its own evidentiary burdens and asserting that Aetna alone can

determine if it has prevailed on it counterclaims, Aetna goes even further—arguing that the Trustee

himself is perpetuating a constructive fraud by continuing to pursue the affirmative claims he, as

Trustee, is charged to pursue. Aetna therefore insists that this Court should sanction the Trustee

in order to avoid the “unfair” potential result of Aetna having to pay an award of damages because

the proceeds would inure to creditors Aetna accuses of fraud. These assertions are patently

ridiculous.

        The trust structure and the role of the Trustee was considered and specifically approved by

a federal bankruptcy judge.20 Aetna has no standing to complain about that structure here, or about



18
   Ex. D, Defendants’ September 18, 2019 Objections and Responses to Victory’s Third Requests for Production.
19
   The Trustee is filing a Motion to Compel, contemporaneously herewith.
20
   “Findings of Fact and Conclusions of Law and Order Confirming First Amended Joint Plan of Reorganization” (the
“Confirmation Order”), Ex. F, Dkt. No. 969, In re Victory Medical Center Mid-Cities, LP, et al., Case No. 15-42373-
rfn (Bankr. N.D. Tex. 2016) (the “Bankruptcy Case”), pp. 27 (appointing Neil Gilmour III as Grantor Trustee under
the Joint Plan). The Plan provided the Grantor Trustee the power to “prosecute, after consultation with HPRH


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 14
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 15 of 20




what should or will be done with any recovery of funds pursuant to this lawsuit.21 Moreover, for

the Trustee to prevail in this lawsuit and for any funds recovered to flow to creditors—whoever

they are—the Trustee must establish to a jury, and have the jury agree, that Aetna had an obligation

to pay more than what it paid for the services rendered by Victory. In that circumstance, the jury

will necessarily have considered and rejected Aetna’s arguments for why it should not have to pay.

What Aetna is actually trying to avoid is having anyone other than Aetna itself determine whether

Aetna failed to pay the claims at issue appropriately.

         None of Aetna’s accusations changes the essential facts known to the Trustee, both when

he filed the case and now, which are: (1) Aetna is obligated to pay for out-of-network medical

services provided to its members, usually at the “usual and customary rate;” (2) Aetna unilaterally

sets that rate regardless of what a provider charges for its services in most circumstances; and (3)

Aetna did not pay according to its obligations. The Trustee is pursuing the accounts receivable

that he was charged with pursuing after extensive diligence was performed. The Trustee and Torch

Recovery Services also pursued collection on these accounts for nearly a year before filing suit.22

         On June 22, 2015 the US Trustee formed the Official Committee of Unsecured Creditors

(the “Committee”) in the bankruptcy.23               The Committee was represented by lawyers, and

PriceWaterhouse Coopers (“PWC”) served as financial advisor to the Committee.24 Throughout

the initial bankruptcy proceedings, the Committee was regularly heard and appeared throughout

the proceedings.25 PWC was involved in this process until it submitted its final invoice on May



Investments, and/compromise the Reserved Litigation claims, in its sole discretion.” Ex. A to the Confirmation Order,
¶ 6.17.3.
21
   Indeed, Aetna appeared in the Bankruptcy Case and received notices. See Dkt. No. 222 in the Bankruptcy case.
22
   Ex. E, Deposition of Neil Gilmour, III, at 85:17-86:7.
23
   Ex. G, Dkt. No 777 in the Bankruptcy Case, p. 19.
24
   Ex. G, Dkt. No 777 in the Bankruptcy Case, p. 19.
25
   Ex. G, Dkt. No 777 in the Bankruptcy Case, p. 19.


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 15
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 16 of 20




18, 2016.26 As part of its efforts, among other things, PWC “[p]erformed a review of the Debtors’

books and records and other investigations that may be undertaken with respect to pre-petition

acts, related party transactions, financial condition of the Debtors, its management, creditors,

including the operation of their business…”27 Additionally, PWC performed an “analysis of any

accounts receivable that [were] not sold as part of the auction process, including the advice and

assistance with the collection efforts of such receivables.”28 Armed with the information provided

by its advisors, the Committee negotiated the Collection Agreement under the Plan at arms’

length.29 The Plan also formed a Plan Advisory Board, consisting of Committee members, whose

purpose is to “monitor and oversee the Trustee.”30

         Additionally, the Disclosure Statement, signed by Patrick Magill, the Debtors’ Chief

Restructuring Officer, provided a liquidation analysis, which established significant potential

recovery against health insurers, including Aetna.31 Furthermore, the Plan provided that it was

“the result of a determination that the most effective method to maximize the recovery of all

creditors was the collection of Receivables by Collection Agent, utilizing current employees and

records, and authorizing the Grantor Trustee to pursue Reserved Litigation Claims.”32 The Trustee

did not simply file his lawsuit against Aetna without conducting a sufficient investigation. Instead,

he relied on the information provided by professionals who were charged with looking into the

potential recovery against health insurers like Aetna in addition to Victory’s conduct with respect

to much of the allegations Aetna now raises. Further, the Trustee cannot be held accountable for



26
   Ex. H, Dkt. No. 1096 in the Bankruptcy Case.
27
   Ex. H, Dkt. No. 1096 in the Bankruptcy Case, p. 7.
28
   Ex. H, Dkt. No. 1096 in the Bankruptcy Case, p. 8.
29
   Ex. G, Dkt. No. 777 in the Bankruptcy Case, p. 22.
30
   Ex. F, Dkt. No. 969 in the Bankruptcy Case, Ex. A., ¶ 2.1.79.
31
   Ex. G, Dkt. No. 777 in the Bankruptcy Case, p. 40-41.
32
   Ex. G, Dkt. No. 777 in the Bankruptcy Case, p. 22.


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 16
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 17 of 20




not discovering “fraudulent” conduct that the Fifth Circuit has held does not constitute fraud. See

North Cypress, 898 F.3d at 475-77.

        E.      Mr. Helms is not a party to this lawsuit and does not control the Trustee.

        Finally, Aetna complains that Robert Helms has inserted himself and his lawyers into the

case in furtherance of the alleged fraud and claims that Mr. Helms must be directing the supposed

ongoing fraud, with the assistance of the Trustee. Of course, Aetna offers no actual evidence of

any of these allegations.

        The Trustee will not pretend to know what is in the mind of either Aetna or Mr. Helms, but

it is abundantly clear that Aetna is accusing Mr. Helms specifically of masterminding a “wide[]

criminal enterprise.”33 It likewise appears that Aetna has been in contact with the federal

government regarding its accusations and theory in an attempt to leverage its position in this

litigation.34 It is therefore understandable that Mr. Helms might be concerned for his interests and

seek to have representation to protect himself in the face of Aetna’s accusations. Likewise, Aetna

refers in its hyperbole to former Victory employees as “criminal co-conspirators,” so it is clear

why those witnesses may have desired to have counsel present. Aetna, however, ignores that its

accusations and conduct are the precursor for the conduct by Mr. Helms and his lawyers that Aetna

now complains of. Regardless, the Trustee is independent by design, that design was specifically

approved by the Bankruptcy Court, and the Trustee has his own independent counsel in this

lawsuit. The Trustee is not controlled by—nor can he control—Mr. Helms or his lawyers.




33
  Motion, p. 1.
34
  The Trustee’s counsel previously conferred in September 2019 regarding a potential motion to compel Aetna’s
communications with the government and was not provided assurances that such communications did not exist.


THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 17
      Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 18 of 20




IV.    CONCLUSION

       Aetna seeks sanctions on the basis of a fraud theory that has already been rejected by the

Fifth Circuit. Likewise, Aetna attempts to paint both the Trustee and Victory as bad actors in an

effort to intimidate and harass them into dropping valid claims for underpayment. Rather than file

a motion for summary judgment—which would be the appropriate vehicle to attempt to

conclusively prove its fraud claim, along with the evidence that both sides would present—Aetna

asks the Court for death penalty sanctions and payment of all of its legal fees.

       But the Trustee’s refusal to accept Aetna’s view of the facts and law is not only valid, it is

supported by other recent cases in which Aetna has alleged the same facts constitute the same fraud

scheme and lost. Given that record, it is not at all clear that the Motion for Sanctions was filed in

good faith. What is clear is that Aetna cannot demonstrate either that the Trustee was operating in

bad faith or that he was not objectively reasonable when the claims were filed. Indeed, the Trustee

persists with the claims because he believes, based on the analyses done in the bankruptcy and

after his appointment, that Aetna underpaid the claims at issue. Nothing in Aetna’s vitriol changes

those facts.

       Aetna’s Motion should be denied, and the Trustee should be awarded the fees and costs

associated with responding to it. As the Advisory Committee noted with regard to Rule 11 when

it was amended in 1993:

       Rule 11 motions should not be made or threatened for minor, inconsequential
       violations of the standards prescribed by subdivision (b). They should not be
       employed as a discovery device or to test the legal sufficiency or efficacy of
       allegations in the pleadings; other motions are available for those purposes. Nor
       should Rule 11 motions be prepared to emphasize the merits of a party's position,
       to exact an unjust settlement, to intimidate an adversary into withdrawing
       contentions that are fairly debatable, to increase the costs of litigation, to create a
       conflict of interest between attorney and client, or to seek disclosure of matters
       otherwise protected by the attorney-client privilege or the work-product doctrine.




THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 18
     Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 19 of 20




       Aetna’s Motion is meritless, duplicative of its other briefing, and filed solely to intimidate

the Trustee with baseless accusations of criminal conduct. The relevant law supports the Trustee’s

positions in this case, which Aetna should know as a party to the controlling Fifth Circuit case, in

which it was represented by the same counsel. Based on the foregoing, the Trustee respectfully

requests that the Court deny Aetna’s Motion and order Aetna to pay the attorneys’ fees and costs

associated with responding to Aetna’s Motion. The Trustee further requests general relief.




THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 19
     Case 5:17-cv-00510-FB-ESC Document 144 Filed 12/23/19 Page 20 of 20




Dated: December 23, 2019

                                                   Respectfully submitted,

                                                   THOMPSON & KNIGHT LLP

                                                   By:       /s/ Jennifer Rudenick Ecklund
                                                         Jennifer Rudenick Ecklund
                                                         State Bar No. 24045626
                                                         Jennifer.Ecklund@tklaw.com

                                                         Andrew Cookingham
                                                         State Bar No. 24065077
                                                         Andrew.Cookingham@tklaw.com

                                                         Reed C. Randel
                                                         State Bar No. 24075780
                                                         Reed.Randel@tklaw.com

                                                         One Arts Plaza
                                                         1722 Routh Street, Suite 1500
                                                         Dallas, Texas 75201
                                                         (214) 969-1700
                                                         FAX (214) 969-1751

                                                   ATTORNEYS FOR PLAINTIFFS



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I electronically filed the foregoing document
upon counsel of record, using the CM/ECF system.

                                                   /s/ Reed C. Randel________________
                                                       Reed C. Randel




THE TRUSTEE’S RESPONSE TO DEFENDANTS’ MOTION FOR SANCTIONS—PAGE 20
